Citation Nr: 1421715	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-26 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2010; a statement of the case was issued in September 2011; and a substantive appeal was received in October 2011.   

The Veteran presented testimony at a Board hearing in May 2012 sitting at the RO in Las Vegas, Nevada.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the RO issued a January 2014 rating decision in which it granted service connection for coronary artery disease, diabetic nephropathy, and peripheral neuropathy of the right and left lower extremities.


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and a restricted diet, but the Veteran is not entirely restricted in his activities and in fact his treatment plan involves stringent exercise.  There have also been no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  The Veteran was given a VA examination in February 2010, which was fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and he fully addressed the rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's Board hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's diabetes is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In order to warrant a rating in excess of 20 percent, the Veteran's disability must require insulin, a restricted diet, and regulation of activities.  The RO acknowledged that the Veteran's disability required insulin and a restricted diet, and consequently granted a rating of 20 percent.  It denied a 40 percent rating because it found that there was no showing that the Veteran's activities were regulated.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson 21 Vet. App. 360 (2007).

In this case, the weight of the evidence is against a finding that the Veteran is to avoid strenuous activity.  Rather, the evidence shows the exact opposite.  Indeed,  an October 2010 treatment report from the Veteran's private physicians (Healthcare Partners), while reflecting a lifting restriction of 20 pounds, also shows that the Veteran was prescribed a stringent exercise plan requiring anywhere from 30 minutes to one hour a day of daily activity walking or biking.  No other evidence indicates that the Veteran must regulate his activities.  June 2012 correspondence from Health Care Partners reflects a prescription for no unnecessary travel- but this does not indicate that the Veteran was incapable of traveling if it was necessary.  Thus, such notation is not construed as a true regulation of activities.  Moreover, while the Veteran credibly testified that his physicians advised him against working outside in the heat, this is a restriction on the conditions of activity, not activity itself (which is also true of his lifting restriction).  

For the above reasons, the criteria for a 40 percent evaluation have not been met in this case.

A rating of 60 percent is also not warranted inasmuch as there is no evidence that the Veteran's diabetes has been manifested by ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The February 2010 VA examiner noted that there are episodes of hypoglycemia reactions or ketoacidosis, but that the Veteran's diabetic complications do not require hospitalization.



ORDER

Entitlement to a rating in excess of 20 percent for the Veteran's type II diabetes mellitus is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


